Title: To Thomas Jefferson from John Thomson Mason, 5 March 1805
From: Mason, John Thomson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     George Town March 5th 1805
                  
                  Sure I am that the interest which I feel in the distresses of Mrs Peacock & her children is the result of weakness. But I cannot help it, the tears and afflictions of an amiable woman, who in the most trying circumstances that can occur in life, preserves and manifests all the feelings and dispositions, that a virtuous and affectionate wife, a tender and an amiable parent ought to possess, excuse me to myself, and I trust will have weight with you.
                  I believe Sincerely that there is nothing malignantly vicious in Peacock; his crimes and his follies proceed more from the want of manly virtue and stern integrity than from the existance of vicious propensities. But —tis not for him that I am an advocate, scarcely worthy of being punished he is certainly not worthy of Mercy! But for his wife my feelings are greatly interested. Born of a worthy and respectable parantage, her unfortunate marriage is the only thing that has induced her connections to estrange themselves from her. The inclosed letter, to which I beg leave to refer you, will shew how her fate is interwoven with that of her husband, and how completely she is involved in the punishment of his guilt.
                  I really believe that a remission of his fine and a release from confinement would be highly pleasing, to a very great proportion, if not to the whole of that society, who have suffered by those crimes of which he stands convicted. As an individual of that society I hope you will pardon me for thus intruding upon you my solicitations for the extension of mercy to this distressed family.
                  With sentiments of the highest esteem and respect I have the Honor to be your Obedt Servt
                  
                     John T. Mason 
                     
                  
               